EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Floyd Canfield (Reg. No. 69,151) on August 8, 2022.
The application has been amended as follows: 
Amendments to the Specification:
	On page 11, line 16, “guild” has been changed to –guide--.
	On page 12, last line, “form” has been changed to –from--.
	On page 17, line 3, “form” has been changed to –from--.
	On page 23, line 2, “form” has been changed to –from--.
	On page 23, line 14, “form” has been changed to –from--.
Amendments to the Claims:
1 (Currently Amended). A drum-type tool magazine adaptive to a multi-axis machining center such that the drum-type tool magazine is configured for allowing the machining center to use at least one spindle to directly take and replace tool holders holding machining tools from and to, respectively, the drum-type tool magazine, the drum-type tool magazine comprising: 
a driving member; 
a drum, being centrally provided with a rotating shaft and having a columnar periphery along which periphery a plurality of separated mounts are arranged circularly, wherein the driving member is connected to and thereby drives the drum to rotate about a rotation axis, and the rotating shaft has two ends thereof, wherein each of the two ends is provided with a respective fixing seat for engaging with the machining center, and wherein rotation axis about the rotation axis, wherein the tool mounts are each fixed to the outside of the two tool discs for rotation with the two tool discs about the rotation axis; 
a plurality of tool clamps for clamping the tool holders, the tool clamps being arranged abreast along the axial direction of the rotation axis and being mounted on the mounts such that plural ones of the tool clamps are mounted on each of the mounts each have a respective two tool-clamping jaws wherein each pair of the tool-clamping jaws opens and closes in a direction along the rotation axis, wherein a respective longitudinal axis of each of the tool-clamping jaws is parallel to a tangential direction that is tangential to [[of]] the periphery, and each pair of the tool-clamping jaws is configured to hold a respective tool holder such that the machining tool held by the corresponding tool holder is configured with a respective longitudinal axis of the corresponding machining tool being non-radial and non-axial relative to the rotation axis and with the respective longitudinal axis of the corresponding machining tool being parallel to a tangential direction that is tangential to the periphery. 
2 (Currently Amended). The drum-type tool magazine of claim 1, wherein the two tool discs include a first tool disc and a second tool disc, wherein the first tool disc has a plurality of equidistantly separated bearings that encircle the rotating shaft, and the driving member includes a motor connected to a guiding member, wherein the bearings rotate with the first tool disc and abut against the guiding member, respectively, whereby the motor drives the guiding member to rotate and in turn guide the bearings abutting against the guiding member to in rotation the rotating shaft and the second tool disc 
3 (Currently Amended). The drum-type tool magazine of claim 1, wherein each of the mounts has a bar-like shape and spans between, while being fixed to, the two tool discs, and each of the tool clamps includes a respective two jaw members, wherein each of the jaw members has a respective connecting portion and a respective jaw tip, wherein the two connecting portions of each of the tool clamps are overlapped with each other and pivotably connected to the corresponding mount by a corresponding common shaft that passes through the two jaw members, and the jaw tips of each of the tool clamps are drawn together or pulled apart when the corresponding two connecting portions pivot with respect to each other.
4 (Currently Amended). The drum-type tool magazine of claim 3, 
wherein each of the tool clamps includes a respective pin, 
wherein for each of the tool clamps, when the pin thereof is installed on a given one of the mounts, a corresponding longitudinal axis of the corresponding pin is parallel to a corresponding longitudinal axis of the corresponding shaft[[,]] and the pin passes through the corresponding two connecting portions at a location different [[form]] from where the corresponding shaft passes through the corresponding two connecting portions, and 
wherein each of the pins is axially movable, in the direction of the longitudinal axis of the corresponding pin, with respect to the corresponding mount between [[an]] a respective unlocking position and a respective locking position, so that when the corresponding pin is in the corresponding unlocking position, the corresponding two jaw members are allowed to pivot with respect to each other, thereby allowing the corresponding tool holder to be withdrawn or replaced by pushing the corresponding two jaw tips apart; and when the corresponding pin is in the corresponding locking position, the corresponding two jaw members are restricted from pivoting with respect to each other, so the corresponding tool holder is clamped securely between the corresponding two jaw tips.
5 (Currently Amended). The drum-type tool magazine of claim 4, wherein for each of the tool clamps, the two connecting portions each have a respective pin hole, wherein for each of the tool clamps, the two pin holes are of an identical diameter and are aligned with each other when the corresponding two connecting portions are overlapped so that the corresponding pin can pass through the corresponding two pin holes, and each of the pins has a respective larger-diameter section that has a diameter approximately equal to the diameter of the corresponding two pin holes and a smaller-diameter section that has a diameter smaller than the diameter of the corresponding two pin holes, whereby when the corresponding pin is in the corresponding locking position, the corresponding larger-diameter section is corresponding two pin holes[[,]] so as to restrict the corresponding two jaw members from pivoting with respect to each other; and when the corresponding pin is in the corresponding unlocking position, the smaller-diameter section is corresponding pin holes and separated from the walls of the corresponding pin holes by a gap that allows the corresponding two jaw members to pivot with respect to each other.
6 (Currently Amended). The drum-type tool magazine of claim 5, wherein the mounts each have a plurality of pin slots, each of the pin slots configured for such accommodating a respective one of the pins such that the corresponding pin abuts against a respective return spring member in the corresponding pin slot and the corresponding pin is normally pushed toward the corresponding locking position by the corresponding return spring member, so that when the corresponding pin moves to the corresponding unlocking position, the corresponding return spring member is compressed to generate a respective pre-force, which respective pre-force later returns the corresponding pin to the corresponding locking position.
7 (Currently Amended). The drum-type tool magazine of claim 6, further comprising a plurality of positioning bases, wherein each of the positioning bases [[that]] is fastened to a corresponding one of the mounts and is stacked on a corresponding [[the]] two of the connecting portions, wherein each of the positioning bases is formed with a respective through hole that is aligned with the two pin holes of the corresponding two of the connecting portions and that has a diameter equal to the diameter of the corresponding smaller-diameter section, whereby when the corresponding pin is in the corresponding locking position, the corresponding larger-diameter section is corresponding two pin holes, and the corresponding smaller-diameter section is corresponding through hole and leaves [[an]] a respective exposed section outside, and when the corresponding exposed section is pushed into the corresponding through hole, the corresponding pin moves from the corresponding locking position to the corresponding unlocking position.
8 (Currently Amended). The drum-type tool magazine of claim 7, wherein each of the pins has a respective notch located in the corresponding exposed section, and a respective roller is rotatably installed on a corresponding one of the exposed sections is and received in the corresponding notch, so that when the corresponding roller is pushed, the corresponding exposed section is in turn pushed into the corresponding through hole.
9 (Currently Amended). The drum-type tool magazine of claim 8, wherein each of the pins has a respective chamfer cut located atop the corresponding exposed section, and each of the chamfer cuts has a respective side that is facing the corresponding notch and is formed with a corresponding curved profile, so that the corresponding roller is exposed atop a corresponding side of the corresponding pin. 
10 (Currently Amended). The drum-type tool magazine of claim 6, wherein each of the pins has a respective side [[near]] at the corresponding larger-diameter section and radially recessed with respect to the longitudinal axis of the corresponding pin to form a respective tangent plane that extends in the axial direction with respect to the longitudinal axis of the corresponding pin for each of the pins, a respective retainer is installed on the corresponding mount to be next to the corresponding pin slot and press on the corresponding tangent plane, whereby each of the pins is restricted by the corresponding retainer [[form]] from deflecting when the corresponding pin moves axially, in the direction of the corresponding pin longitudinal axis, with respect to the corresponding mount.
11 (Currently Amended). The drum-type tool magazine of claim 4, wherein each of the jaw members has [[an]] a respective outer side abutted by a respective return spring member, so that when at least one of the jaw members pivots outward, the corresponding corresponding return spring member is released, the corresponding return spring member drives the at least one of the jaw members to pivot back.
12 (Currently Amended). The drum-type tool magazine of claim 11, wherein any said that is located between two adjacent ones of said tool clamps has a corresponding two ends thereof abutting against the opposite said jaw members of the two adjacent tool clamps, respectively, and any said that is not located between two adjacent ones of said tool clamps has one of the jaw members of a said tool clamp and has its opposite return spring member end abutting against a corresponding stopper installed on the corresponding mount.

Amendments to the Drawings:
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
to change the reference character “50” at the left side of each of Figures 7 and 13 to         –80--, as shown below, so as to be consistent with Figure 5, and with the specification as a whole (noting that element 50 is consistently used in the specification and elsewhere in the drawings to reference the pin 50, and that element 80 is used in the specification on pages 19-20 and in Figure 5 to refer to the “further return spring member” that drives the jaw member 40 to pivot back). 


[AltContent: textbox (80)][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    776
    468
    media_image1.png
    Greyscale



[AltContent: textbox (80)][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    764
    501
    media_image2.png
    Greyscale

In order to avoid abandonment of the application, Applicant must make these above agreed upon drawing changes.  Note that the above illustrations are merely to illustrate the changes agreed upon, and to provide guidance to the publications branch as to what content the formal drawing changes to be filed by Applicant should contain.  Applicant is still required to make the above agreed upon drawing changes.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
With respect to the prior art, attention is directed to CN 111113115 (hereinafter, CN ‘115), for example.  Attention is particularly directed to Figures 3-6 and 13, which have been reproduced hereinbelow for convenience (and it is noted that Figure 4 has been annotated below).  Furthermore, a machine translation of CN ‘115 is being made of record on the Notice of References Cited (CN ‘115) that is being mailed with this Office Action.  For any references herein to page numbers or the like of CN ‘115, attention is directed to that machine translation.
The “drum-type” tool magazine is shown as a whole in Figure 3, and is “adaptive to a multi-axis machining center for allowing the machining center to use at least one spindle” 101 (see Figure 13, as well as at least page 4 of the machine translation, the paragraph beginning “[T]he invention claims an annular multi-row type tool magazine…”, and the paragraph spanning pages 4-5 of the machine translation) “to directly” (as shown in Figure 13) take and replace tool holders (see tool holders labeled as 100 in figures 4-5 and 13, for example) holding machining tools (see the paragraph spanning pages 4-5 of the machine translation, as well as Figure 13, for example) from and to the magazine.  The drum-type magazine includes a driving member (see motor 30 in Figure 3; see also the last paragraph on page 5 of the machine translation) that drives (via pulleys 31, 32 and belt 33) the drum 2 to rotate (see Figure 3 and the last paragraph of page 5 of the machine translation).  Additionally, the magazine includes a “drum” 2 that is centrally provided with a rotating shaft 23 and that has a “columnar” periphery (Figures 3-5, for example) along which a plurality of separated mounts 21 are “arranged circularly” (a circle, such as, for example, the dashed circle that is labeled as “Q” in the annotated reproduction of Figure 5 below, can be drawn that passes through all of the elements 21; see Figure 5 below).  
The rotating shaft 23 has two ends thereof each provided with a respective fixing seat (via which 2 is rotatably supported on element 1).  See, for example, Figure 3.
Additionally, the drum 2 has two round “tool” discs (one of which is labeled in the annotated reproduction of Figure 4 below as “disc”; the other one is at the opposite end of 2) fixedly connected to rotating shaft 23.  See Figures 3-6, for example.  The two discs are located on rotating shaft 23 about the rotation axis (see Figure 3).  Plural tool clamps, each comprising a respective two tool-clamping jaws 40, are arranged “abreast” along the longitudinal rotary axis of the rotating shaft 23 are provided, such that tool clamps on the same mount 21 have tool-clamping jaws 40 that open and close in a direction along the rotation axis, and such that plural ones of the tool clamps are mounted on each of the mounts 21.  See Figures 3-6.  Each pair of the tool clamping jaws 40 is configured to hold a respective tool holder 100 such that the machining tool held by the corresponding tool holder 100 is configured with a respective longitudinal axis of the corresponding machining tool being non-radial and non-axial relative to the rotation axis (of the drum 2).  See Figures 3, 4, and 5, for example.
However, the tool mounts 21 are not each “fixed to the outside of the two tool discs” described previously (one of which is labeled below), “for rotation with the two tool discs about the rotation axis”, as set forth in present claim 1.  See claim 1, which recites “a drum,…having a columnar periphery along which periphery a plurality of separated mounts are arranged circularly”, “wherein the drum has two round tool discs that have equal outer diameters and are fixedly connected to the rotating shaft, so that the periphery is defined by circumferences of the two tool discs connected along an axial direction of the rotation axis, and the two tool discs are located on the rotating shaft about the rotation axis, wherein the tool mounts are each fixed to the outside of the two tool discs for rotation with the two tool discs about the rotation axis”.  It is noted that the tool mounts 21 are flanges that are integral with the outer side wall 20 of the square-cross-section drum 2, rather than such flanges/tool mounts 21 being “fixed to the outside” of the aforedescribed tool discs.  Additionally, it does not appear that each pair of the tool-clamping jaws 40 is configured to hold a respective tool holder 100 such that the respective longitudinal axis of the corresponding machining tool (held thereby) is “parallel to a tangential direction that is tangential to the” (columnar, as previously recited in claim 1) “periphery” of the drum 2 that is “defined by circumferences of the two tool discs connected along an axial direction of the rotation axis”, as required by independent claim 1, noting the shape of the periphery of drum 2, as can be seen in Figure 5, for example.  
Also, there is no combinable teaching in the prior art or record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of CN ‘115, and thus, for at least the foregoing reasoning, CN ‘115 does not render obvious the present invention as set forth in independent claim 1.  For example, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the magazine taught by CN ‘115 so that the tool mounts 21 are each “fixed to the outside of the two tool discs” having equal outer diameters as claimed (one of which is labeled below), nor to have modified the shape/configuration of the outer periphery of the drum 2 so as to be of a rounded or circular or curved shape (as opposed to a square shape having integral flanges/mounts 21 protruding from the square shape) such that the longitudinal axes of the machining tools held by tool holders 100 that are held by the tool clamping jaws 40 are parallel to a tangential direction that is “tangential” to such periphery (i.e., parallel to a line that touches a curve, i.e., of the periphery, on one spot, but doesn’t intersect it at anywhere else; see cited dictionary definition of the term “tangential” from https://www.vocabulary.com/dictionary/tangential).    
The aforedescribed prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claim

    PNG
    media_image3.png
    385
    558
    media_image3.png
    Greyscale


[AltContent: textbox (disc)][AltContent: connector]
    PNG
    media_image4.png
    484
    635
    media_image4.png
    Greyscale

[AltContent: textbox (Q)][AltContent: connector][AltContent: oval]
    PNG
    media_image5.png
    341
    347
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    318
    643
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    438
    393
    media_image7.png
    Greyscale



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        





eec
August 8, 2022